DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.  Please see below for new grounds of rejection under 35 U.S.C. 112(b), necessitated by Amendment.
Applicant’s arguments, filed with respect to the rejection under 35 U.S.C. 112(d) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the rejection under 35 U.S.C. 112(d) has been withdrawn. 
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive. 
Regarding the combination with Beckwith not meeting the piping connection unit forming the first flow path switching valve and an inlet and an outlet of the refrigerant from the tank unit on top of the tank unit, Examiner notes that the element in question is identified as piping connection unit, and notes that Beckwith clearly indicates a piping connection unit that collects the connection(s) to and from a separator tank.  Regarding there being no motivation to provide the first flow path switching valve on top of the tank in an integrated manner with the piping, it is noted that this limitation is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  To further alleviate Applicant’s concerns 
Regarding the combination with Iino failing to address the minimizing piping connections and not teaching arrangement in the front-rear vehicle direction, Examiner respectfully notes that paragraph [0007] specifically discusses “shortening the connection path between an external heat exchanger and an accumulator tank” and also notes that Figure 2 clearly shows the components for which Iino is relied in the claimed front-rear configuration.  Accordingly the rejections concerning Iino are maintained below.  
Examiner cautions Applicant that co-pending Application 16/465798 appears to disclose a similar separator and that care should be exercised to ensure that double patenting does not become an issue through amendment.  Examiner would also like to encourage Applicant to reach out to discuss strategies for overcoming the rejections of record and/or cited art.  Examiner can be reached to schedule an interview using the contact information at the end of this Office Action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 has been amended to recite the limitation “a piping connection unit on top of the tank unit, the piping connection unit including the first flow path switching valve and an inlet and an outlet for the refrigerant from the tank unit”.  This limitation remains unclear.  Please see paragraphs [0021]-[0023].  For example, is the inlet also “for refrigerant from the tank”?.  Claim 1 has also been amended to recite the limitation “wherein the air conditioning device has an arrangement along a front-rear direction of the vehicle that minimized piping requirements” followed by previous limitation “”in the vehicle closer to a rear part”.  It is unclear if the latter recitation of “a rear part” is meant to be the same or different from the “front-rear direction”.  Additionally, limitation “that minimized piping requirements” appears to be in error, perhaps for “that minimizes piping requirements”.  Claims 2, and 4-8 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is dependent on claim 3.  Claim 3 has been cancelled.  To expedite prosecution, claim 4 has been interpreted as dependent on claim 1.  
Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 has been amended to recite the limitation “and the second connection piping be configured to return the refrigerant passed through the evaporator”.  This limitation remains unclear. Perhaps a destination for the return refrigerant would be helpful? To expedite 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guitar (US 2013/0186131: cited by Applicant) in view of Beckwith et al. (US 5,704,226: previously cited) and Iino et al. (US 2015/0122452: previously cited).
Regarding claim 1, Guitar discloses an air conditioning device mounted on a vehicle (see at least paragraphs [0002], [0003]), the air conditioning device comprising: a compressor configured to compress refrigerant (see at least compressor #2); an exterior heat exchanger configured to exchange heat between the refrigerant and external air (see at least exterior heat exchanger #11); an evaporator configured to evaporate the refrigerant by having the refrigerant absorb the heat of air guided into a vehicle compartment (see at least evaporator #24); a heater configured to heat the air guided into the vehicle compartment by using the heat of the refrigerant compressed by the compressor (see at least interior heat exchanger #5; paragraph [0040]); an expansion valve provided between the exterior heat exchanger and the evaporator, the expansion valve being configured to decompress and expand the refrigerant that has passed through the exterior heat exchanger (see at least expansion valve #21); a throttle mechanism provided between the compressor and the exterior heat exchanger, the throttle mechanism being configured to decompress and expand the refrigerant compressed by the compressor (see at least expansion device #10); a gas-liquid separator configured to separate liquid phase refrigerant and gas phase refrigerant from each other (see at least receiver #16), the gas-liquid separator being configured to guide the incoming gas phase refrigerant from the exterior heat exchanger into the compressor during heating operation (see at least Figure 5: refrigerant flows from the external heat exchanger #11 through receiver #16 and to compressor #2 in heating mode), the gas-liquid separator being configured to guide the incoming liquid phase refrigerant from the exterior heat exchanger into the expansion valve during cooling operation #11 to receiver #16 to expansion valve #21 in cooling mode); and a first flow path switching valve configured to switch a flow path of the refrigerant so as to bypass the expansion valve and the evaporator during the heating operation (see at least valve #30; Figure 5 configuration bypassing the expansion valve #21 and evaporator #24); wherein the gas-liquid separator includes: a tank unit configured to store the refrigerant (see at least walls #32 delimiting internal volume #33); wherein the air conditioning device has an arrangement along a 
While Guitar further discloses the first flow path switching valve (see above) and an inlet and an outlet of the refrigerant from the tank unit on top of the tank unit (see for example Figure 2, arrows going in and out of the receiver #16 indicating an inlet and outlet at the top of the tank unit of the receiver), Guitar does not disclose and a piping connection unit on top of the tank unit, the piping connection unit including the first flow path switching valve and an inlet and an outlet for the refrigerant from the tank unit.
Beckwith et al. teaches a piping connection unit on top of the tank unit of a separator, the piping connection unit including flow paths including inlet(s) and outlet(s) for the tank unit (see at least closure member #20/manifold #26; column 2, line 64 through column 3, line 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Guitar with and a piping connection unit on top of the tank unit, the piping connection unit including the first flow path switching valve and an inlet and an outlet for the refrigerant from the tank unit: that is using the known technique of providing a piping connection unit forming flow paths including inlet(s) and outlet(s) from the tank unit of a separator on top of the tank unit, as taught by Beckwith et al., to provide the device of Guitar and a piping connection unit on top of the tank unit, the piping connection unit including the first flow path switching valve and an inlet and an outlet for the refrigerant from the tank unit (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such provision would provide the benefit of ensuring proper alignment of the 
Guitar does not disclose the arrangement such that: the compressor is disposed in the vehicle closer to the rear part of the vehicle than the gas-liquid separator.
Iino et al. teaches another air conditioning device wherein the compressor is disposed in the vehicle closer to the rear part of the vehicle than the gas-liquid separator (see at least Figure 2, accumulator #3 is disposed closer to the front than compressor #1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Guitar with and the compressor is disposed in the vehicle closer to the rear part of the vehicle than the gas-liquid separator, as taught by Iino et al., to improve the device of Guitar by placing the separator in a position where it is protected from damage while also suppressing heat loss between the external heat exchanger and the separator (see at least Iino et al. paragraph [0007]).  
The combination of references above meets wherein the air conditioning device has an arrangement along a front-rear direction of the vehicle that minimized piping requirements (see for example paragraph [0007] of Iino et al.).  
Regarding claim 2, Guitar in view of Beckwith et al. and Iino et al. further discloses wherein the compressor has a refrigerant inlet disposed below a compressor piping connection portion of the piping connection unit (see at least Guitar inlet #3 of compressor #2 is disposed downstream (i.e. below) of the bypass #28), the compressor piping connection portion guiding the refrigerant from the gas-liquid separator into the compressor (see at least Guitar bypass #28 guides refrigerant from the receiver #16 to compressor #2).
Regarding claim 4, Guitar in view of Beckwith et al. and Iino et al. further discloses wherein the refrigerant outlet of the exterior heat exchanger is located above a refrigerant inlet thereof (see at least Guitar outlet #14 above (i.e. downstream) of inlet #12).
Regarding claim 5, Guitar in view of Beckwith et al. and Iino et al. further discloses wherein the evaporator is disposed in the vehicle closer to the rear part than the gas-liquid separator (see at least Guitar Figure 1, evaporator #24 is disposed in the passenger compartment, which is rearward of the receiver #16), the piping connection unit includes an evaporator piping connection portion to which a first connection piping and a second connection piping are connected (as modified above by Beckwith et al. to include all connections in a piping connection unit, Guitar further discloses an evaporator piping connection portion at #18 including first and second connection piping at #20/#27), the first connection piping being configured to guide the refrigerant to the expansion valve (see at least Guitar Figure 1, the connection piping at #20 leads to expansion valve #21), and the second connection piping being configured to return the refrigerant passed through the evaporator (see at least Guitar Figure 1, the connection piping at #27 returns the refrigerant from evaporator #24), and the evaporator piping connection portion is formed to face the rear part of the vehicle (in view that a piping connection portion is a three dimensional object, at least part of the evaporator piping connection portion must be formed to face the rear part of the vehicle).
Regarding claim 6, Guitar in view of Beckwith et al. and Iino et al. further discloses wherein the compressor piping connection portion is formed to face a lateral part of the vehicle (in view that a piping connection portion is a three dimensional object, at least part of the compressor piping connection portion must be formed to face a lateral part of the vehicle), and a third connection piping is connected to the compressor piping connection portion (see at least Guitar Figure 1, connection piping downstream of valve #30), the third {YB:00818568.DOCX }International Application Serial No. PCT/JP2017/040316Page 7 of 10Preliminary AmendmentDated: May 30, 2019connection piping connecting the gas-liquid separator and the compressor to each other (see at least Guitar Figure 1, connection piping downstream of valve #30 connects receiver #16 and compressor #2).
Regarding claim 7, Guitar in view of Beckwith et al. and Iino et al. further discloses wherein the compressor piping connection portion is formed to face a front part of the vehicle (in 
Regarding claim 8, Guitar in view of Beckwith et al. and Iino et al. further discloses wherein the piping connection unit allows the second connection piping and the third connection piping to directly communicate with each other without passing through the interior of the tank unit by means of actuation of the first flow path switching valve during the cooling operation (as modified above by Beckwith et al. to include all connections in a piping connection unit, Guitar further discloses direct communication between the second connection piping and the downstream portion of the third connection piping connection based on actuation of valve #30, see Figure 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763